    Case: 1:19-cv-02305 Document #: 74 Filed: 06/15/21 Page 1 of 2 PageID #:2597




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TERANCE MCNINCH and                                    )
PEGGY MCNINCH,                                         )
                               Plaintiffs,             )
                                                       )
               v.                                      )       Case No. 19-cv-2305
                                                       )
THE GUARDIAN LIFE INSURANCE                            )       Judge Mary M. Rowland
COMPANY OF AMERICA,                                    )
                     Defendant.                        )

                PLAINTIFFS' MOTION FOR ENTRY OF JUDGMENT
              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 52

       NOW COME Plaintiffs, TERANCE MCNINCH and PEGGY MCNINCH, by their

attorneys, JENNIFER M. DANISH, ANDREW BRYANT, and BRYANT LEGAL GROUP PC,

and pursuant to Fed.R.Civ.P. 52(a), move for the entry of judgment on their behalf on the grounds

that there are disputed issues of fact in this matter; however, the evidence weighs substantially in

Plaintiffs' favor and entitles them to an award of benefits and other relief. In support thereof,

Plaintiffs have submitted their proposed findings of fact and conclusions of law.

               WHEREFORE, Plaintiffs pray that the court award them all accidental death

benefits, along with interest, fees and costs pursuant to 29 U.S.C. §1132(g), and all other relief this

Court deems proper and just.

Dated: June 15, 2021                                   Respectfully submitted,

                                                       By: /s Jennifer M. Danish
                                                       Attorney for Plaintiffs
                                                       Jennifer M. Danish
                                                       Andrew Bryant
                                                       Bryant Legal Group PC
                                                       55 E. Monroe St., Ste. 1460
                                                       Chicago, IL 60603
                                                       (312) 235-4886 Direct Dial
                                                       jdanish@bryantlg.com



                                                  1
   Case: 1:19-cv-02305 Document #: 74 Filed: 06/15/21 Page 2 of 2 PageID #:2598




                               CERTIFICATE OF SERVICE

       The undersigned certifies that she served a copy of the foregoing Plaintiffs' Motion For
Entry Of Judgement Pursuant to Federal Rule of Civil Procedure 52 via ECF system on June 15,
2021, addressed to the parties listed below:

              Joseph R. Jeffery
              Craig M. Bargher
              Chittenden, Murday & Novotny LLC
              303 W. Madison, Suite 1400
              Chicago, Illinois 60606
              cbargher@cmn-law.com
              jjeffery@cmn-law.com
                                                   /s Jennifer M. Danish
                                                   Jennifer M. Danish
Jennifer M. Danish                                 Attorney for Plaintiffs
Andrew B. Bryant                                   Terance and Peggy McNinch
Bryant Legal Group PC
55 E. Monroe St., Ste. 1460
Chicago, Illinois 60603
(312) 561-3010 Main
(312) 254-3140 Fax
jdanish@bryantlg.com
abryant@bryantlg.com




                                               2
